Title: To Thomas Jefferson from William C. C. Claiborne, 10 July 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            24 Miles from New Orleans July 10th. 1806.
                        
                        On the 5th. Instant I left the City and passed up on the East side of the Mississippi.—It is only Six months,
                            since I last visited this vicinity, and I discover evidences (within that period) of considerable improvement. Several new
                            Buildings are complited; others repaired, and the fields extended, and laid out with more regularity and taste.—
                        My first day’s travel was only 8 miles to—the house of Mr. J. B. Macarty a Member of the Legislative Council,
                            and Colonel of the fourth Regiment of Militia;—I found the officers of his Regiment assembled for the purpose of receiving
                            the Instructions of the Adjutant General; and was much pleased with their (apparent) ardent desire, to acquire, a knowledge
                            of Military tacticks. Colonel Macarty possesses, a large Sugar State, and of course a considerable Income; he entertains
                            with much hospitality, and is particularly attentive, to Strangers. Between Colo: Macarty’s farm and the City, resides Mr.
                            Boré; he is a neat Planter, and has evinced much taste in the arrangement of his Gardens & Yards. The next—sent  to Mr. Boré, is that of his son in law Mr. Fauché; a Gentleman who was
                            lately recommended by the Representatives—of this Territory, as a Member of the Council; Mr. Fauché has erected a
                            commodious dwelling house, and the avenues which lead to it, are ornamented with handsome Rows of Trees; he does not
                            cultivate the cane, but depends principally upon his Garden, and the daily market of New Orleans for his Income, and I
                            learn it is not inconsiderable.
                        I continued with Colonel Macarty two days, and on the 8th. sat out for a Mr. Adelair Fortier’s, where the
                            officers of the 5th Regiment were to assemble for exercise. Colo: Macarty was so obliging as to accompany me; during the
                            Journey, our conversation turned—principally upon agriculture; the Colonel esteemed the Cane the only sure and lucrative
                            Crop, which could be cultivated in the lower part of this Territory. Formerly Indigo was the staple Commodity; but for
                            several years in succession, the Crops were considerably diminished,—and in many farms intirely destroyed. The Planters
                            changed their seed, and procured a species from Campeachy;—for the first year this species of Indigo prospered; but was
                            ultimately attacked by the common Enemy.—This destroyer was a worm, called by the Inhabitants Vers Luisans; a species of
                            the Chenille; they commenced their ravages in the year 1790; the prospects of the Farmer were often blasted in a night; it
                            sometimes happened that preparations would be made to reap on the Morrow the fruits of his labour; but in the course of
                            the night, the Crop was destroyed. Thus it was, that Indigo was finally abandonned, and the Planters resorted to a more
                            certain Culture;—some raised Corn; others Cotton; but Mr. Boré in the year ninety six, turned his attention to sugar;—the
                            Cane had previously been brought from the Havanna, and ornamented the Gardens of the Louisianians; but Mr. Bore has the
                            credit of being the first to introduce it in his fields; he succeeded—beyond his expectations, and obtained for his sugars
                            an immediate & Lucrative market; other Planters followed the example of Mr. Boré, and the Cane will doubtless, be very
                            soon cultivated in every part of this Territory, where the climate permits.—The facility with–which the sugar Planters
                            amass wealth is almost incredible; the failure of Indigo for several years and the expense attendant on Sugar works as
                            preparatory to the culture, had occasioned the Planters to be greatly involved; but they are now generally free of Debt
                            and many have added considerably to their fortunes.—It is not uncommon with 20 working hands to make from 10 to 14
                            thousand Dollars, & there are several Planters whose field negro’s do not exceed forty who make more than 20,000 Dollars
                            each year.
                        The Sugar Plantations must of course be highly estimated;—they have increased in value on hundred—and 25 per
                            cent, since the province was ceded to the United States. And it is not probable, that they have yet reached their true
                            value.—
                        The Sugar Planters raise also a sufficiency of corn for their own use; It is planted in the same field with
                            the Cane, and each Crop prospers; nor do those Citizens who reside near New Orleans, neglect their Gardens; I think Colo:
                            Macarty told me, that his daily receipts from the market were equal to 9 dollars.—
                        We arrived at Mr. Fortiers about one O’clock; the officers being exercised the balance of the day was passed
                            around the festive Board, where much harmony prevailed, and many patriotic Toasts were given—The family of the Fortiers
                            are numerous, and the males are remarked for their honesty, Industry, hospitality and manly persons;—Major Fortier to whom I lately entroduced you by Letter, is of this family,
                            and his figure is not more commanding than that of several others, with whom I am acquainted.—
                        On yesterday, I dined with Mr. Destrehan; he is esteemed the best sugar Planter in the Territory, and is
                            perhaps the wealthiest; his sugars bring him—near thirty thousand Dollars per annum & his rents in the City about six
                            thousand Dollars; but he is nevertheless an economist; Every thing around him has the air of simplicity; his table is
                            good, but by no means luxuriantly served;—he is much attached to Retirement, & the education of his children (ten in
                            number) & the improvement of his Estate; constitute at present his primary Cares.
                        Mr. Destrehan is certainly a man of sense but has strong prejudices, and altho’ they
                            may be founded in error, it is not in the power of Man to remove them; he continues of the opinion, that Congress has not
                            been just to the ceded Territory; but is nevertheless an admirer of the American Government.
                        I was somewhat surprised, at the late—resignation of Mr. Destrehan as a member of the Legislative Council;—I
                            had supposed that after having laboured to obtain for the Territory a change of Government, he would not have withholden
                            from the People his public services; but he complains—of a want of health, & that his private affairs—   demand—all his
                            attention—I am enclined to think however, that Mr. Destrehan is influenced by other Considerations; he probably foresees,
                            that the present grades of Government will not be popular; the encrease of taxes, which will of necessity attend it, will
                            occasion the people to murmur & perhaps he may suppose, that by retiring to private life, he may conserve his
                            popularity, untill we shall be formed into a State, & then he may
                            fill an office of greater dignity & one more gratifying to his ambition.
                        I fear it will not be in my power, to make the Journey which I had contemplated;—the heat of summer has
                            already made me sick;—I have at this time a slight fever; but I do not calculate in its continuance. I propose resuming my
                            route on to morrow. 
                  I have the honor to be Sir, Very respectfully, your faithful friend.
                        
                            William C. C. Claiborne
                            
                        
                    